Citation Nr: 1141620	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  07-33 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES
 
1.  Entitlement to service connection for a right knee disability, to include as secondary to degenerative disc disease and sciatic nerve damage.
 
2.  What evaluation is warranted for left knee degenerative joint disease from August 16, 2005, to September 7, 2009?
 
3.  What evaluation is warranted for left knee degenerative joint disease since September 8, 2009?
 
3.  Entitlement to an increased evaluation for degenerative disc disease and sciatic nerve damage, currently evaluated as 60 percent disabling.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Elizabeth Jalley, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1967 to January 1995.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.
 
The question what rating is warranted for left knee degenerative joint disease from September 8, 2009; and the issue of entitlement to an increased rating for degenerative disc disease and sciatic nerve damage are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  From August 16, 2005, to September 7, 2009, left knee degenerative joint disease was not manifested by either a compensable limitation of flexion, a compensable limitation of extension, or by either recurrent subluxation, or lateral instability.
 
2.  The preponderance of the evidence is against a finding that the Veteran has a right knee disability that is due to service, or that was caused or is aggravated by degenerative disc disease and sciatic nerve damage.
 
 


CONCLUSIONS OF LAW
 
1.  The criteria for an initial evaluation in excess of 10 percent at any time from August 16, 2005, to September 7, 2009, for left knee degenerative joint disease were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2011).
 
2.  A right knee disability was not incurred in or aggravated during active military service, right knee arthritis may not be presumed to have been incurred therein, and service-connected degenerative disc disease and sciatic nerve damage did not cause or aggravate such a disability.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I. Veterans Claims Assistance Act of 2000 (VCAA)
 
As service connection, an initial rating, and an effective date have been assigned for degenerative joint disease of the left knee, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have also been met with regard to the service connection claim.  There is no issue as to providing an appropriate application form or completeness of the application.  In September 2005, the Veteran was advised of the evidence necessary to substantiate a service connection claim on both direct and secondary bases, and of his and VA's respective obligations with regard to obtaining evidence.  A May 2006 letter notified the appellant of how disability ratings and effective dates are determined.  The claims were most recently readjudicated in the December 2009 supplemental statement of the case.
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains the Veteran's service treatment records and VA medical records.  The Veteran was provided QTC examinations in October 2005 and September 2009. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
II.  Increased Rating
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59, provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on 'greater limitation of motion due to pain on use.'  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be 'supported by adequate pathology and evidenced by the visible behavior of the claimant.'  See 38 C.F.R. § 4.40. 
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126- 127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
In May 2006, the RO granted entitlement to service connection for degenerative joint disease of the left knee and assigned a 10 percent evaluation effective August 16, 2005, under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 
 
When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.
 
For VA purposes, the normal range of motion of the knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.
 
Limitation of flexion of the leg is evaluated as follows: flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Limitation of extension of the leg is evaluated as follows: extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004); 38 C.F.R. § 4.14.
 
VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  

Recurrent subluxation or lateral instability of the knee warrants a 10 percent disability rating when slight and a 20 percent disability rating is in order when there is evidence of moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.
 
At an October 2005 QTC examination, the Veteran denied any actual knee problems.  He stated that all of the discomfort in that area is related to his back pain.  The knee appeared grossly normal on examination.  Drawer's and McMurray's signs were negative.  There was no evidence of recurrent subluxation, locking pain, joint effusions, ankylosis, or significant crepitus.  Range of motion was full and pain free.  There was no additional limitation by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  An October 2005 left knee radiology report noted an impression of very mild degenerative changes of the patella.  X-rays of the right knee revealed normal finings.
 
In light of the foregoing, the evidence shows that between August 16, 2005, and September 7, 2009, the criteria for an evaluation greater than 10 percent for the left knee based on limitation of motion were not met or more nearly approximated.  The objective evidence does not indicate a compensable limitation of flexion or extension, let alone flexion limited to 30 degrees or extension limited to 15 degrees to warrant a 20 percent rating.  There is no evidence of moderate recurrent subluxation or lateral instability.
 
The Board acknowledges the Veteran's complaints of pain and limitation; however, objective findings do not support a higher evaluation based on functional impairment due to pain on motion or other factors.  Again, there is no evidence of a compensable limitation of flexion or extension, and separate evaluations based on such are not warranted for the left knee.  A separate evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 is not warranted for the left knee, as the competent medical and lay evidence for this period does not suggest lateral instability or recurrent subluxation of the left knee.  
 
In considering the merits of the claim, the Board also considered additional diagnostic codes pertaining to the knee and leg.  There is no objective evidence of ankylosis, dislocated cartilage, or impairment of the left tibia and fibula that is related to service-connected disability.  As such, these codes are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, and 5262.  There is no basis for assigning staged ratings.  Hart. 
 
In reaching these decisions the Board considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).
 
As discussed above, the rating criteria for degenerative arthritis and limitation of motion of the knee reasonably describe the Veteran's disability level and symptomatology.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is required.  Id.
 

III.  Service Connection
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
In order to establish service connection the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
 
Service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).  
 
Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310.  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The provisions of 38 C.F.R. § 3.310 were amended during the course of the Veteran's appeal, effective October 10, 2006.  Under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b) (2007-2011).  This requirement was not contained in prior versions of the regulation.  38 C.F.R. § 3.310 (2006).
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  
 
In his August 2005 claim the Veteran stated that his condition has continued to deteriorate since his back injury.  He reported that new impairments are a result of the back injury, specifically citing limits in movement.  (The Veteran also reported an absence of reflexes in his knees.  This particular claim, however, was characterized as "sciatic nerve damage" and was granted as part of the grant of entitlement to service connection for degenerative disc disease.  The issue that remains on appeal addresses the Veteran's musculoskeletal complaints, not his neurological complaints.)
 
The Veteran is competent to report knee pain and instability.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  The Veteran generally is not competent to provide a medical diagnosis or an opinion addressing the etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
 
There is no medical evidence of a right knee disability during service.  Indeed, there is no competent evidence of a current right knee disability.  VA medical records in the claims file do not show evidence of a current right knee disability.  The October 2005 QTC examination report does not include a diagnosis of a current right knee disability.  That report notes that right knee x-rays were normal, and that the right knee appeared grossly normal with a full, pain free, range of motion on examination.  The September 2009 QTC examination report notes full range of motion (from 0 degrees to 140 degrees) with pain beginning at 0 degrees and 120 degrees.  The examiner, however, did not diagnose a current right knee disability.  
 
While the Veteran is competent to report right knee pain, there is no competent evidence that he has a chronic right knee disability.  Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Stated differently, a medical professional has examined the Veteran's right knee and made a specific finding that his right knee was normal.  The medical opinion outweighs the Veteran's complaints of pain.
 
Without competent evidence of a current right knee disability due to a disease or injury that was incurred or aggravated in service or secondary to a service-connected disability, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).
 
Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).
 
 
ORDER
 
Between August 16, 2005, and September 7, 2009, entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease is denied.  
 
Entitlement to service connection for a right knee disability, to include as secondary to service-connected degenerative disc disease and sciatic nerve damage, is denied.
 
 
REMAND
 
The September 8, 2009 QTC examination report reflects that left knee flexion was to 120 degrees with pain setting in at 110 degrees and extension was to 0 degrees with pain at the extremes of extension.  The examiner noted that repetitive range of motion of the left knee joint was not possible because of pain.  
 
It is unclear, however, whether the Veteran's refusal to perform repetitive range of motion exercises due to pain was evidence of malingering or objective evidence of additional functional impairment.  Thus, it is necessary to remand the issue of entitlement to an increased rating for left knee degenerative joint disease from September 8, 2009, for a new examination.  If repetitive motion cannot be performed during the new examination, the examiner must explain why.  If repetitive motion cannot be performed because of complaints of pain, the examiner must address whether the complaints of pain are consistent with objective pathology.  If malingering is suspected the examiner must explain why it is suspected.
 
The Veteran has also claimed entitlement to an increased rating for degenerative disc disease and sciatic nerve damage.  He currently has a 60 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  That diagnostic code offered a maximum 60 percent rating for intervertebral disc syndrome that was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and offering little intermittent relief.  
 
Significantly, the rating criteria for intervertebral disc syndrome were changed on September 23, 2002, and on September 26, 2003.  The first of these changes is not relevant in the case at hand.  
 
Effective September 26, 2003, the rating code for intervertebral disc syndrome was renumbered as Diagnostic Code 5243.  The revised rating criteria direct that intervertebral disc syndrome be rated based either on a General Rating Formula for Diseases and Injuries of the Spine or on a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The General Rating Formula evaluates the orthopedic manifestations of disabilities of the spine based on limitation of motion or other symptomatology, while Note (1) directs that separate ratings be assigned for any associated neurologic abnormalities.  (The incapacitating episodes criteria are not relevant, as there is no competent evidence the Veteran has suffered incapacitating episodes as defined by 38 C.F.R. § 4.71a (effective from September 26, 2003).)  
 
Where a law or regulation changes before conclusion of the appeal process, the version most favorable to the veteran applies, unless otherwise provided.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In the case at hand, the Veteran filed his increased rating claim in August 2005, long after the most recent changes in the rating criteria at issue.  VA must therefore apply the current rating criteria in evaluating the Veteran's degenerative disc disease and sciatic nerve damage.  A remand is required for the RO to directly address in writing the application of 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011) to the Veteran's claim, to include assigning separate ratings for any associated neurologic abnormalities.  
 
The September 2009 QTC examination report suggests involvement of both sciatic nerves.  If the Veteran has sciatic neuropathy due to lumbar degenerative disc disease the RO must separately rate the impairment caused to each lower extremity.  On remand, the RO must determine the appropriate initial ratings to be assigned for sciatic nerve symptomatology pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  
 
A new examination is also necessary to reconcile seeming inconsistencies in the severity of the Veteran's sciatic nerve symptomatology.  The September 2009 examination noted neuralgia at L4-L5 level bilaterally down lower extremities, and "abnormal absent" lumbar spine sensory function.  Sacral spine sensory function, and knee and ankle jerks were absent bilaterally.  The Veteran, however, was noted to have a normal gait, and his walking was steady.  In the same examination report, however, he was reportedly unable to sit, walk, or stand for prolonged periods.  On remand, the examiner should assess the severity of any current bilateral sciatic nerve disability and should explain how any impairment found on neurologic testing reconciles with apparent inconsistencies in the described degree of functional impairment. 
 
Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran must be scheduled for an examination to determine the current severity of his left knee degenerative joint disease and his degenerative disc disease and sciatic nerve damage.  If possible, the examination should be conducted by the doctor who performed the September 2009 examination.  The claims folder must be provided to and reviewed by the examiner prior to the conduct of any requested study.  In accordance with the latest AMIE worksheets for rating knee, lumbar spine, and nerve disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability of the left knee, lumbar spine, and sciatic nerves.  The examiner is specifically to address:
 
Report the range of motion of the left knee and lumbar spine after repetitive motion and state whether there is any additional loss of motion due to pain, fatigue, weakness, lack of endurance or incoordination.  Any additional loss of motion should be recorded in degrees. 
 
If the Veteran cannot perform repetitive motion, the examiner must opine as to whether his refusal is evidence of malingering or whether it represents objective evidence of additional functional impairment.  A complete rationale for any opinions expressed must be provided. 

The examiner must address the nature and extent of any objective evidence of neurological impairment.  The examiner must address any inconsistency between objective examination findings, and any claimed sensory dysfunction. All indicated studies must be performed to include electromyographic and nerve conduction studies if medically required to clinically evaluate the nature and extent of any neurological disorder due to degenerative disc disease.
 
2.  The Veteran is to be advised in writing that it is his responsibility to report for any VA examination, to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

3.  After undertaking any other development deemed appropriate, the RO/AMC must readjudicate the remaining issues on appeal.  The RO/AMC must assign separate ratings for the orthopedic and neurologic manifestations of the Veteran's degenerative disc disease and sciatic nerve damage under the current applicable rating criteria.  
 
If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review. 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


